Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This Agreement is made effective as of the 26th day of September, 2011, by and
among Brookline Bancorp, Inc., a Delaware Company, (the “Company”), and its
subsidiary, Brookline Bank, a federally chartered savings bank with a main
office in Brookline, Massachusetts (the “Bank”)(the Bank and Company shall be
hereinafter collectively referred to as the “Employers”), and Julie A. Gerschick
(the “Executive”).

 

WHEREAS, Executive is serving in the position of Chief Financial Officer for the
Employers, a position of substantial responsibility.

 

WHEREAS, the Employers recognize the significant contribution Executive has made
to the Employers and desire to protect Executive’s position in the event of a
“Change in Control,” as defined in this Agreement.

 

NOW, THEREFORE, in consideration of the services of Executive agreeing to serve
in the position set forth above, and upon the other terms and conditions
hereinafter provided, the parties hereto agree as follows:

 

1.                                      TERM OF AGREEMENT

 

The initial term of this Agreement shall be for a period of twelve (12) months
from the date set forth above (the “Effective Date”).  Commencing on the
anniversary date of this Agreement and continuing on each anniversary date
thereafter, this Agreement will extend for an additional twelve (12) months
unless the Employers provide written notice of non-renewal to Executive at least
thirty (30) days and not more than sixty (60) days prior to such anniversary
date, in which case this Agreement will become fixed and will terminate at the
end of the then current term.  Notwithstanding any other provision of this
Section 1, this Agreement shall remain in effect upon the public announcement of
an event that, if consummated, would result in a “Change in Control,” as defined
in Section 2(b) hereof, and for a period of twelve (12) months after the closing
or completion of the Change in Control.

 

2.                                      PAYMENTS TO EXECUTIVE UPON CHANGE IN
CONTROL

 

(a)           Upon the occurrence of a “Change in Control” (as herein defined)
of the Employers followed at any time during the term of this Agreement by
(i) the involuntary termination of Executive’s employment, other than for
“Cause,” as defined in Section 2(c) hereof, or (ii) the voluntary termination of
Executive’s employment during the term of this Agreement following any demotion,
loss of office or significant authority, reduction in annual compensation or
benefits, or relocation of Executive’s principal place of employment by more
than 30 miles from its location immediately prior to the Change in Control, then
the provisions of Section 3 shall apply.  Upon the occurrence of any events
mentioned in clause (ii) of this Section 2(a), Executive shall have the right to
elect to terminate her employment under this Agreement by resignation within
thirty (30) days prior written notice given with a reasonable time not to exceed
ninety (90) days after the initial event giving rise to the right to elect to
voluntary terminate employment.  The Employers shall have at least thirty (30)
days to remedy

 

--------------------------------------------------------------------------------


 

any condition set forth in clause (ii) of this Section 2(a), provided, however,
that the Employers shall be entitled to waive such period and make an immediate
payment hereunder.

 

(b)           A “Change in Control” of the Employers shall mean a change in
control of a nature that: (i) would be required to be reported in response to
Item 5.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or (ii) results in a Change in Control of the Employers within
the meaning of the Home Owners’ Loan Act, as amended, and applicable rules and
regulations promulgated thereunder (collectively the “HOLA”), as in effect at
the time of the Change in Control; or (iii) without limitation such a Change in
Control shall be deemed to have occurred at such time as (a) any “person” (as
the term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of Company’s outstanding securities except for any
securities purchased by the Company’s employee stock ownership plan or trust; or
(b) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (b), considered as though
he were a member of the Incumbent Board; or (c) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of Company or
similar transaction in which the Company is not the surviving institution
occurs; or (d) a proxy statement soliciting proxies from stockholders of the
Company, by someone other than the current management of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company or similar transaction with one or more corporations as a result of
which the outstanding shares of the class of securities then subject to the plan
are to be exchanged for or converted into cash or property or securities not
issued by the Company; or (e) a tender offer is made for 25% or more of the
voting securities of the Company and the shareholders owning beneficially or of
record 25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.

 

(c)           Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon Termination for Cause.  The term termination
for “Cause” shall mean termination because of Executive’s intentional failure to
perform stated duties, personal dishonesty, incompetence, willful misconduct,
any breach of fiduciary duty involving personal profit, willful violation of any
law, rule, regulation (other than traffic violations or similar offenses) or
final cease and desist order, or any material breach of any material provision
of this Agreement.  A voluntary resignation pursuant to Section 2(a) (ii) shall
not constitute, nor be grounds for termination for Cause.  In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the savings institution industry.

 

3.                                      TERMINATION

 

(a)           Upon the occurrence of a Change in Control, followed at any time
during the term of this Agreement by the involuntary termination of Executive’s
employment other than a

 

2

--------------------------------------------------------------------------------


 

termination for Cause, or the voluntary termination of Executive’s employment by
Executive after the occurrence of an event set forth in Section 2(a) hereof, the
Employers shall be obligated to pay Executive, or in the event of Executive’s
subsequent death, Executive’s beneficiary or beneficiaries, or Executive’s
estate, as the case may be, as severance pay, a sum equal to the preceding
year’s annual base salary and bonus paid to Executive during, or attributable
to, such year.

 

(b)           Upon the occurrence of a Change in Control followed at any time
during the term of this Agreement by Executive’s involuntary termination of
employment (other than for termination for Cause) or the voluntary termination
of Executive’s employment as set forth in Section 2(a) hereof, the Employers
shall cause to be continued, at the Employers’ expense (or the expense of its
successors), life insurance and nontaxable medical, dental coverage, and
disability coverage substantially identical to the coverage maintained by the
Employer for Executive prior to Executive’s severance.  Such coverage and
payments shall cease upon expiration of twelve (12) months.

 

(c)           Notwithstanding paragraphs (a) and (b) of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and in order to avoid such a result Termination Benefits will be
reduced, if necessary, to an amount (the “Non-Triggering Amount”), the value of
which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with said Section 280G.
The allocation of the reduction required hereby among Termination Benefits
provided by the preceding paragraphs of this Section 3 shall be determined by
Executive, provided however that if it is determined that such election by
Executive shall be in violation of Code Section 409A, the allocation of the
required reduction shall be pro-rata.

 

(d)           Any cash severance payments shall be made in a lump sum within
thirty (30) days) after Executive’s termination of employment.  Such payments
shall not be reduced or eliminated in the event Executive obtains other
employment following termination of employment with the Employers.  Not
withstanding the foregoing, in the event Executive is a “Specified Employee”
(within the meaning of Treasury Regulations §1.409A-1(i)), and if the following
is required to avoid a violation of Code Section 409A, no payment shall be made
to Executive under this Section prior to the first day of the seventh month
following Executive’s termination of employment in excess of the “permitted
amount” under Code Section 409A.  For these purposes, the “permitted amount”
shall be an amount that does not exceed two times the lesser of: (i) the sum of
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Employers for the calendar year preceding the year in
which Executive terminates employment pursuant to this Section, or (ii) the
maximum amount that may be taken into account under a tax-qualified plan
pursuant to Code Section 401(a)(17) for the calendar year in which occurs
Executive’s termination of employment.  Payment of the “permitted amount” shall
be made within thirty (30) days following Executive’s termination of employment,
and any payment in excess of the permitted amount shall be paid to Executive on
the first day of the seventh month following Executive’s termination of
employment.

 

3

--------------------------------------------------------------------------------


 

(e)           For purposes of this Section 3, “termination of employment” as
used herein shall be construed to require a “Separation from Service” as defined
in Code Section 409A and the Treasury Regulations promulgated thereunder,
provided, however, that the Employers and Executive reasonably anticipate that
the level of bona fide services Executive would perform after termination would
permanently decrease to a level that is less than 50% of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period.

 

4.                                      NOTICE OF TERMINATION

 

(a)           Any termination by the Employers or by Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated and shall be communicated to the other party no later than thirty (30)
days after the occurrence of the event(s) or circumstance(s) that provides the
basis for termination.

 

(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination (which, in the case of a termination for Cause, shall be
immediate). In no event shall the Date of Termination exceed thirty (30) days
from the date Notice of Termination is given.

 

5.                                      POST-TERMINATION OBLIGATIONS

 

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 5 during the term of this Agreement and
for one (1) full year after the expiration or termination hereof.

 

Executive shall, upon reasonable notice, furnish such information and assistance
to the Employers as may reasonably be required by the Employers in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.

 

6.                                      SOURCE OF PAYMENTS

 

All payments provided in this Agreement shall be paid by check from the general
funds of the Employers.

 

7.                                      EFFECT ON PRIOR AGREEMENTS AND EXISTING
BENEFIT PLANS

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Employers and Executive, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to Executive without reference to this
Agreement.

 

4

--------------------------------------------------------------------------------


 

8.                                      NO CONTRACT OF EMPLOYMENT

 

This Agreement shall not create a contract of employment between Executive and
the Employers, and any payments to Executive under this Agreement shall occur
only pursuant to Section 3(a) hereof following a Change in Control.

 

9.                                      NO ATTACHMENT

 

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

10.                               MODIFICATION AND WAIVER

 

(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor there any estoppel against the enforcement of any provision of
this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

11.                               SEVERABILITY

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

12.                               HEADINGS FOR REFERENCE ONLY

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13.                               GOVERNING LAW

 

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, but only to the extent not superseded by federal law.

 

14.                               ARBITRATION

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted by a single arbitrator
(who shall be selected by

 

5

--------------------------------------------------------------------------------


 

mutual agreement of the Employers and Executive), sitting in a location selected
by the Employers within fifty (50) miles from the main office of the Employers,
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

15.                               PAYMENT OF LEGAL FEES

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Employers provided that the dispute or interpretation has been
settled by Executive and the Employers or resolved in Executive’s favor, and
that such reimbursement shall occur no later than two and one-half months after
the dispute is settled or resolved in Executive’s favor.

 

16.                               SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon, and inure to the benefit of the Employers
and its successors and assigns.  The Employers shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Employers,
expressly and unconditionally to assume and agree to perform the Employers’
obligations under this Agreement, in the same manner and to the same extent that
the Employers would be required to perform if no such succession or assignment
had taken place.

 

17.                               REQUIRED PROVISIONS

 

(a)           The Employers may terminate Executive’s employment at any time. 
Executive shall not have the right to receive compensation or other benefits for
any period after termination for “Cause” as defined in Section 2(c) herein
above.

 

(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employers’ affairs by a
notice served under Section 8(e) (3) (12 U.S.C. §1818(e) (3)) or 8(g) (12 U.S.C.
§1818(g)) of the Federal Deposit Insurance Act, as amended, the Employers’
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Employers may in its discretion (i) pay Executive all or part of
the compensation withheld while its contract obligations were suspended, and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

 

(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Employers’ affairs by an order issued under
Section 8(e) (12 U.S.C. §1818(e)) or 8(g) (12 U.S.C. §1818(g)) of the Federal
Deposit Insurance Act, as amended, all obligations of the Employers under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

 

(d)           If the Employers are in default as defined in Section 3(x) (12
U.S.C. §1813(x)(1)) of the Federal Deposit Insurance Act, as amended, all
obligations of the Employers under this Agreement shall terminate as of the date
of default, but this paragraph shall not affect any vested rights of the
contracting parties.

 

6

--------------------------------------------------------------------------------


 

(e)           All obligations of the Employers under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the Employers, (i) by the Federal
Deposit Insurance Corporation (“FDIC”), at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Employers under the
authority contained in Section 13(c) (12 U.S.C. §1823(c)) of the Federal Deposit
Insurance Act, as amended, or (ii) when the Employers are determined by the FDIC
to be in an unsafe or unsound condition.  Any rights of the parties that have
already vested, however, shall not be affected by such action.

 

(f)            Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Employers, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employers has caused this Agreement to be executed and
its seal to be affixed hereunto by its duly authorized officer, and Executive
has signed this Agreement, effective as of the date first above written.

 

ATTEST:

 

EMPLOYERS

 

 

 

 

 

 

 

 

By:

 

 

 

 

Paul A. Perrault, Chairman

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Julie A. Gerschick

 

8

--------------------------------------------------------------------------------